COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-09-055-CV



A. RAY LEWIS, D.O.
	APPELLANT



V.



PATRICIA WEBB COFFEY, INDIVIDUALLY,	APPELLEES

AS LEGAL REPRESENTATIVE AND HEIR 

OF THE ESTATE OF MABLE ANN WEBB, 

DECEASED; AND CHARLES WILLIAM 

WEBB, INDIVIDUALLY, AS LEGAL 

REPRESENTATIVE AND HEIR OF THE 

ESTATE OF MABLE ANN WEBB, DECEASED

----------

FROM THE 17TH 
DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the parties’ “Joint Motion To Set Aside Or Vacate The Judgment And To Remand.”  It is the court’s opinion that the motion should be granted.  Accordingly, without regard to the merits, we vacate the trial court’s judgment as to appellant A. Ray Lewis, D.O. only and remand the case to the trial court for rendition of a judgment in accordance with the parties’ settlement agreement.  
See
 Tex. R. App. P. 42.1(a)(2)(B); 
Innovative Office Sys., Inc. v. Johnson
, 911 S.W.2d 387, 388 (Tex. 1995).

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.



PER CURIAM





PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:  
June 4, 2009

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.